Citation Nr: 1422561	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO. The Veteran filed a notice of disagreement in February 2008 and was provided with a statement of the case (SOC) in May 2009.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 on July 2009.

In May 2011, the Veteran appeared at a Travel hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.

In September 2011, the Board remanded the issues of entitlement to service connection for erectile dysfunction and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In a rating decision, dated March 2012, the RO granted service connection for an acquired psychiatric disorder, diagnosed as PTSD, so that issue has been fully satisfied and is no longer before the Board.  The issue of service connection for erectile dysfunction remains on appeal before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals copies of VA outpatient treatment records dated June 2006 to January 2012 as well as a copy of the hearing brief from the Veteran's representative.

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for erectile dysfunction so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The Veteran contends, in part, that his erectile dysfunction results from the medication he takes or has taken for his (now) service-connected PTSD.  The record contains an October 2011 VA medical examination report that confirms the Veteran's diagnosis of erectile dysfunction but provided an inconclusive medical opinion as to the etiology of this condition.  A VA addendum opinion was requested, and the VA examiner was directed to address whether the Veteran's erectile dysfunction was caused by, or due to, or related to the service-connected diabetes mellitus or PTSD.  See Deferred Rating Decision (March 9, 2012).

In the April 2012 VA addendum opinion report, the VA examiner provided sufficient rationale addressing the etiology issue regarding the Veteran's erectile dysfunction and diabetes mellitus type II.  However, the opinion regarding the Veteran's PTSD is incomplete, because the VA examiner was directed to tailor the substance of that opinion to address whether the Veteran's psychiatric condition (PTSD) in and of itself caused the Veteran's erectile dysfunction.  In doing so, the VA examiner did not discuss the etiology issue concerning the Veteran's erectile dysfunction and his PTSD medication.

As such, a supplemental addendum opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In particular, the VA examiner must discuss any potential etiology of the Veteran's erectile dysfunction to his PTSD medication.  There is no further need to discuss the potential etiologies to the Veteran's diabetes mellitus type II, as this was already adequately addressed in the April 2012 VA addendum opinion.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for erectile dysfunction.  After the Veteran has signed the appropriate releases, the records that are properly identified, and not already on file, should be obtained and associated with the claims folder. All attempts to procure these records should be documented in the claims file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain the records properly identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims filed returned to the VA examiner who provided the April 2012 VA addendum opinion. If that examiner is no longer available, please forward the claims file to an examiner of like experience and qualifications.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of medical opinion should include discussion of the Veteran's documented history and assertions, any indicated tests and studies, and the clinical findings contained therein.

The examiner is asked to provide an opinion addressing the following question: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is a reaction to any medication he has taken or currently takes for his PTSD?
 
Please provide the rationale for the opinion expressed.  The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of entitlement to service connection for erectile dysfunction, to include on a secondary basis must be re-adjudicated. If the benefit sought remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



